Title: To Thomas Jefferson from Albert Gallatin, 28 May 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            28th May 1807
                        
                        It is necessary to make the appointments of Surveyors for the ports of the Ohio and Mississippi, as the act
                            commences on 1st July and time is required to transmit the commissions. All the applications & recommendations, together
                            with a memorandum of the act &c. are enclosed. As no vessels were built this season at Pittsburgh, the appointment
                            may be suspended till we have received information. The style of commissions is—Surveyor of the port of   in the district of Mississippi. 
                  With respectful attachment Your obedient Servt.
                        
                            Albert Gallatin
                            
                        
                     Enclosure
                                    
                     
                        
                     
                     
                        
                        
                           
                              
                              By act of the last session the several districts of Marietta, Louisville, Massac & Natchez were, by being united to the district of Mississippi (New Orleans) abolished as such; and the office of collector will accordingly expire on the 30th day of June next. The collector of Marietta having died & that of Louisville having run-away (he joined Burr; his name New son of him who was Member of Congress) two only remain—Gideon D. Cobb for Massac and Jonathan Davis for Natchez.
                           
                           
                              
                              
                                  The act provides that for the purpose of granting registers to vessels built on the waters of the Ohio & Mississippi, Surveyors shall be appointed for each of the following towns; and to each the names of the applicants are annexed.
                           
                           
                              Pennsa.
                              Pittsburg.
                           
                           
                              Virga.
                              Charleston—x Jacob Descamps rep. Alexander Caldwell fed.
                              
                           
                           
                              Ohio.
                              Marietta—x Joseph Buell rep.
                              
                           
                           
                              
                              Cincinnati
                           
                           
                              Kentucky.
                              Limestone—x James W. Moss. rep. Moses Daulton fed. Richd. Graham applies but is not recommended
                           
                           
                              
                              Louisville—Richard Ferguson
                           
                           
                              Indiana.
                              Massac—x Gideon. D. Cobb (to be continued as Surveyor, he being now Collector)
                           
                           
                              Mississippi.
                              Natchez—x Jonathan Davis—   
                                    do   do
                           
                        
                     
                     I feel satisfied with the five marked x—The recommendation of  Mr Parke of Indiana is not perhaps sufficient for an appointment in Kentucky vizt. Louisville—I have no applications either from Pittsburgh or Cincinnati; perhaps Mr Smith’s letter in the President’s hands will contain some recommendation for the last.
                     
                        A.G.
                     
                  
                  
               